Citation Nr: 0507722	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R.A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1968 to March 
1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2001, the Board denied the veteran's claim of 
entitlement to a rating in excess of 30 percent for his 
service-connected PTSD and TDIU claim.  Thereafter, the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) and in August 2001, the 
veteran's attorney and VA's General Counsel filed a Joint 
Motion for Remand and to Stay Proceedings.  In essence, the 
parties argued that in its May 2001 decision that the Board 
failed to consider whether the veteran had been notified, 
pursuant to the Veterans Claims Assistance Act of 2000, 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), of 
what medical evidence would be required to substantiate his 
claim, which records were to be provided by him, and which 
records, if any, VA would attempt to obtain on his behalf.  
By August 2001 Order, the Court vacated the Board's May 2001 
decision and remanded the matter pursuant to 38 U.S.C.A. § 
7252(a).

In May 2002, the Board issued a decision pursuant to the 
dictates of the Court's August 2001 Order.  In August 2002, 
the veteran's attorney and VA's General Counsel again filed a 
Joint Motion for Remand and to Stay Proceedings.  By August 
2002 Order, the Court vacated the Board's May 2002 decision 
and remanded the matter to the Board.

In February 2003, the Board sent a letter to the veteran 
informing him of certain provisions of the VCAA.  The Board 
sent the VCAA letter to the veteran under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision were subsequently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Additionally, in an August 2002 joint motion it was stated 
that the Board's May 2002 decision failed to specifically 
consider and discuss evidence pertaining to the veteran's 
difficulty in establishing and maintaining effective 
relationships.  The joint motion referred to certain symptoms 
noted at a May 2000 VA examination.  In July 2003, the Board 
remanded the case for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety and sleep impairment.  

2.  The veteran's only service-connected disability is PTSD, 
evaluated as 30 percent disabling.  

3.  The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
June 2004 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present case, 
the claims were denied in July 2000.  At the time of that 
rating decision, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
June 2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the July 2000 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and the June 2004 letter, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims.  It appears 
that although the RO in November 1993 and April 1994 letters 
was unsuccessful in obtaining the veteran's medical evidence 
associated with his award of Social Security benefits, these 
records do not appear to be pertinent to the veteran's claims 
as the file indicates that the veteran is receiving Social 
Security benefits for disorders that have not been service-
connected.  Moreover, the issues on appeal are the TDIU claim 
and level of the veteran's service-connected PTSD rather than 
the existence of the disability and of record is the 
veteran's most recent May 2000 VA examination.  Further, 
neither the August 2002 nor the August 2002 Joint Motions of 
the parties set forth any argument regarding Social Security 
records.  Under the circumstances, the Board finds that the 
absence of any Social Security Administration records is not 
prejudicial to the veteran's claims.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records and a VA examination report.  
Although the Board directed another VA examination in its 
most recent remand, the veteran failed to report.  Therefore, 
the Board finds that the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.



Analysis

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows:

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

A June 1995 rating decision service connected the veteran for 
PTSD with an evaluation of 30 percent disabling.  A May 1987 
private medical record indicated that the veteran probably 
had PTSD.  A July 1987 VA medical record showed that the 
veteran had a problem taking care of his children and the 
children were placed in foster care.  A June 1991 letter from 
a private licensed social worker, Darlene J. Golas, indicated 
that the veteran had been in and out of therapy for PTSD 
since 1988.  Part of the focus was to develop coping skills 
to deal with the pain in placing his son in foster care and 
his son's mother leaving town without notice.  Ms. Golas 
stated that the veteran never recovered from damage by his 
step-father's battering of his mother, their alcoholism, and 
his unresolved military trauma further diminished his coping 
skills.  She indicated that the veteran had qualitative 
impairment in reciprocal social interaction, abnormality in 
speech, and chronic depression.  

During an April 1995 VA examination the veteran reported 
having 3 to 6 nightmares a week, dreamed about Vietnam and 
the fighting.  Mental status examination showed the veteran's 
judgment was impaired in terms of getting help.  The examiner 
opined that the veteran seemed to have PTSD, he had some mild 
to moderate symptomatology by history, some irritability 
tendency, and his functioning was in the high 60s, low 70s.  
The accompanying psychological evaluation showed that the 
veteran reported a problem getting along with other people.  
He said he had nightmares 2 to 3 times a month and described 
intrusive thoughts on an almost daily basis at times.  He 
apparently stated that helicopters, loud noises, and the 
smell of blood cause him considerable emotional upset.  The 
examiner commented that it appeared the veteran had PTSD of 
mild to moderate proportions.  

The veteran was afforded another VA examination in May 2000.  
The veteran reported that he has never gotten along with 
anybody.  He indicated that one of his primary motivations 
for requesting an increased rating is for financial reasons.  
The veteran said that he had been married 3 times, he has a 
son who had been taken away by welfare and adopted out.  The 
veteran stated that he had military related nightmares about 
2 to 3 times per month, and had some sleep disturbances.  The 
veteran seemed to have chronic irritability and stated that 
he was highly unsociable and avoided others.  At one point 
the veteran said it was the same as when he first filed the 
claim.  However, when the examiner further questioned the 
veteran about what he stated, the veteran said that he had a 
harder time of getting along with people now.  The examiner 
commented that it appeared that the veteran made a conscious 
effort to make himself appear worse now although his 
unguarded, initial response was different.  The mental status 
examination revealed that the veteran's speech content was 
normal, his speech articulation was normal, and he was alert 
and oriented x 3.  He apparently reported his mood as normal.  
His affect was quite irritable throughout the interview.  The 
veteran denied any suicidal ideation and he denied any 
suicide attempts.  His recent and remote memory appeared 
intact, there was no evidence of a thought disorder or 
hallucinations, and his practical judgment appeared fair.  
The diagnosis was PTSD and the GAF score was 60.  The 
examiner commented that review of the c-file and interview 
with the veteran showed that his PTSD symptomatology was 
about the same as it was presented 5 years ago.  He appeared 
to remain unemployed primarily due to his physical 
limitations.  The veteran had worked as a cook, the examiner 
noted that although the veteran stated he moved around 
frequently because he had difficulty getting along with 
people, he was able to maintain gainful employment until he 
started to have physical problems in the rotator cuff.  The 
examiner opined that the veteran appeared to have a chronic 
irritability and this could be charactological in nature as 
the veteran noted that even growing up he did not get along 
with others.  

As noted earlier, the veteran failed to appear for another VA 
examination scheduled in 2004.  There has been no good cause 
shown for the veteran's failure to report.  The Board must 
therefore base its determination on the evidence now of 
record.  

As stated above, under 38 C.F.R. § 4.130, Code 9411, a 50 
percent rating for PTSD is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Although the Board recognizes that the most recent VA 
examination in May 2000 showed that the veteran's problem of 
getting along with others seemed to have increased, he 
avoided being with people, was irritable, had 3 failed 
marriages, and had his son removed by welfare services, the 
veteran's overall PTSD symptoms do not meet the criteria for 
the next higher evaluation of 50 percent.  The examination 
showed that the veteran's speech content was normal, 
articulation was normal, he was alert and oriented x 3.  He 
apparently reported his mood as normal, denied any suicidal 
ideation or attempts, his recent and remote memory appeared 
intact, there was no evidence of a thought disorder or 
hallucinations, and his practical judgment appeared to be 
fair.    

The Board recognizes the veteran's difficulty in establishing 
and maintaining effective work and social relationships.  
However, although this symptomatology is listed among the 
criteria for a 50 percent rating, virtually all of the other 
reported symptoms appear to fall within criteria for ratings 
below 50 percent.  The veteran's anxiety is covered under the 
criteria for a 30 percent rating, and his sleep impairment 
also falls under that criteria.  On examination in May 2000 
his speech was normal as was his mood, although his affect 
was quite irritable.  The Board also notes, however, that the 
examiner apparently had some doubts as to the veteran's 
credibility in presenting his symptoms.  Specifically, the 
examiner commented that the veteran appeared to make a 
conscious effort to make himself appear worse.  

The Board also believes that the reported clinical 
examination findings in conjunction with the reported GAF 
score of 60 supports a finding that the veteran's disability 
pictures falls within the criteria for a 30 percent rating.  
Global Assessment of Functioning (GAF) is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  Although the score of 60 is within the GAF range of 
51-60 which DSM-IV defines as being indicative of moderate 
symptoms (e.g. flat affect, circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers), such score is at the 
highest end of that range.  As discussed above, the clinical 
findings on examination do not fall within the criteria for a 
rating in excess of 30 percent.  A GAF of 61-70 denotes some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  It appears from examination 
findings that the veteran's functioning is closer to that 
reflected by mild disability.  At any rate, the Board views 
the clinical findings reported on examination as showing that 
the veteran's PTSD disability picture falls within the 
criteria listed for a 30 percent rating.  In other words, the 
Board finds that the preponderance of the evidence now of 
record is against entitlement to a rating in excess of 30 
percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's only service-connected disability is his PTSD, 
which is evaluated as 30 percent disabling.  Therefore, he 
does not meet the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) for any applicable 
time period.  However, the Board must still consider whether 
he is unemployable by reason of his service-connected 
disability.  38 C.F.R. § 4.16(b).

The veteran's July 1972 private medical record showed that he 
had attended high school to half-way through his junior year 
and had been at odd jobs such as smelter and installing 
piers.  An August 1990 VA medical record diagnosed the 
veteran with right rotator cuff tear, secondary impingement 
syndrome, and unemployability times 60 days.  A June 1991 
letter from the private licensed social worker showed that 
since the veteran's separation from service he worked 
primarily as a cook, gardner, and at odd jobs.  The veteran's 
April 1995 VA examination in presenting history as reported 
by the veteran showed that the veteran had full Social 
Security benefits for his physical and alcohol problems.  The 
veteran stated that he worked as a cook and common laborer 
but had not worked for 4 years.  He indicated his shoulders 
could not handle work.  He said the longest he ever worked at 
one job was for a year and a half.  In response to a question 
if whether his shoulders were fine he could return to 
cooking, the veteran replied that he couldn't handle the 
smells and taking orders again.  He thought he could do 
janitor work if he did not have a physical disability.  

During the veteran's May 2000 VA examination, the veteran 
reported that after separation from service, he worked as a 
fire fighter, then worked for a moving company on a truck 
lot, and then from age 22 to age 40, he worked as a cook at 
the chef level all over the states.  He said he stopped 
working in approximately 1988 when he had problems with his 
right rotator cuff, had 2 operations on it, and the left one 
was currently bothering him.  The veteran stated that since 
he stopped working he has been receiving Social Security 
benefits and sold firewood up until approximately 5 years ago 
when he was awarded service connection and a non-service 
connected pension.  He supplemented his income by picking up 
scrap metal on the roadside.  The examiner commented that the 
veteran appeared to remain unemployed primarily due to his 
physical limitations.  The examiner concluded that the 
veteran was able to maintain gainful employment until he 
started to have physical problems in his rotator cuff.  

A March 1992 Social Security Administration decision showed 
that the veteran was awarded disability benefits.  The 
decision indicated that the veteran had past relevant work as 
a laborer and short order cook at the medium exertional 
level, in semiskilled and unskilled work.  The decision 
determined that the veteran's severe impairments consisted of 
a torn rotator cuff, right shoulder, not repairable; chronic 
tear of the medial meniscus of the left knee, and 
degenerative arthritis of the left knee; chronic long-
standing alcohol dependence.  The Social Security decision 
found that the veteran could not perform his past relevant 
work, did not have transferable skills to perform other work 
within his residual functional capacity, and given his 
vocational factors of age, education, and previous work 
experience, it was concluded that there were no jobs existing 
in significant number that the veteran was capable of 
performing.  As previously noted, despite attempts by VA to 
obtain all Social Security records, it appears that certain 
of those records are not available.

The Board stresses that in reaching a determination as to 
TDIU, the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Accordingly, the Board may not consider the 
impact any nonservice-connected disorders on the veteran's 
ability to obtain and retain substantially gainful 
employment.  While it is clear that the veteran suffers from 
his service-connected PTSD and nonservice-connected disorders 
and that the Social Security Administration may have found 
the veteran disabled, the preponderance of the available 
evidence is against a finding that the veteran's service-
connected PTSD alone precludes substantially gainful 
employment in light of his education and employment history.  
It follows that the evidence is not so evenly balanced so as 
to otherwise permit a favorable determination at this time.  
38 U.S.C.A. § 5107(b).

Conclusion

In closing, the Board stresses to the veteran that he may 
always advance a new increased rating claim as well as a new 
claim of entitlement to a total rating based on individual 
unemployability due to his service-connected PTSD in the 
future should he feel that the criteria for those benefits 
have been met. 


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


